Citation Nr: 0030778	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  94-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from January to 
August 1946 and from February to December 1947.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an April 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied a rating in excess of 10 percent for 
lumbosacral strain.  In June 1995, the appellant was afforded 
a hearing before the undersigned Board member and, in 
December 1996, the Board remanded his claim to the RO for 
further evidentiary development.

In October 1998, the Board granted the appellant's claim for 
an increased rating, to 20 percent, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  The appellant appealed the 
Board's denial of a rating in excess of 20 percent to the U. 
S Court of Appeals for Veterans Claims (hereinafter referred 
to as "the CAVC").  In an Order, in February 2000, that 
vacated and remanded that part of the Board's decision that 
denied an increased evaluation in excess of 20 percent for 
lumbosacral strain, the CAVC noted that the Board's factual 
finding that the appellant had moderate limitation of motion 
of the lumbosacral spine appeared inappropriate in view of 
the fact that recent VA x-rays confirmed that his lumbosacral 
spine was fused from L2-S2.  The CAVC also noted the 
veteran's representative's argument that the entire back 
condition should be rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999), for intervertebral disc syndrome, as it is 
not possible to dissociate a 1979 laminectomy and 
neurological problems from the service-connected lumbosacral 
strain, and cited to Mittleider v. West, 11 Vet. App. 181, 
183 (1998) (When it is not possible to separate the effects 
of a service-connected and non-service-connected disorder, VA 
regulations at 38 C.F.R. § 3.102 (1999) require that 
reasonable doubt be resolved in the appellant's favor and 
dictate that such signs and symptoms be attributed to the 
service-connected disability.)  

The CAVC further noted that the Board remanded the 
appellant's claim in December 1996 for VA neurological and 
orthopedic examinations.  The CAVC found that the two 1997 VA 
neurologic examinations essentially complied with the Board's 
1996 remand directives although the opinions did not answer 
the question as it was posed by the Board.  Furthermore, the 
1997 VA orthopedic examinations failed to assess the extent 
of functional and industrial impairment caused by the 
appellant's service-connected lumbosacral strain, as 
requested in the Board's 1996 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The CAVC also said that the Board's 
decision failed to provide an adequate discussion of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) as required by 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).   

Additionally, the CAVC noted that the appellant raised the 
issues of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for arthritis of the lumbosacral spine secondary 
to an inservice injury, and the issue of entitlement to 
service connection for intervertebral disc disease.  The CAVC 
observed that development of these issues could facilitate 
the assignment of the most appropriate diagnostic code for 
the appellant's service-connected disability.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.

REMAND

The record reflects that service connection for lumbosacral 
strain was granted by the RO in a February 1948 rating 
decision that assigned a noncompensable disability 
evaluation.  In March 1951, the RO awarded a 10 percent 
disability evaluation under Diagnostic Code 5295.  

Thereafter, the record reveals that VA hospitalized the 
appellant, from November to December 1979, and he underwent a 
total laminectomy at the L5 with posterolateral bilateral 
fusion at L4-L5-S1.  He was hospitalized again by VA, from 
November December 1980, and underwent surgical exploration 
and repair of pseudoarthrosis of the lumbar spine at L4-L5, 
with extension of the fusion mass to L3-L4, exploration of 
the bilateral L5 nerve roots, a left partial laminectomy at 
L4 and implantation of an osteostem bone growth stimulator.  

In October 1982, the Board denied the appellant's claim of 
entitlement to service connection for traumatic arthritis of 
the lumbosacral spine, secondary to his service-connected 
lumbosacral strain.  In August 1983, he underwent another 
surgical procedure for removal of pseudoarthrosis of the 
lumbar spine and refusion of the L4-L5-S1 area.  

Board decisions in October 1984 and February 1990 denied the 
appellant's claims for a rating in excess of 10 percent for 
his service-connected lumbosacral strain.

The record also shows that, in a March 1995 statement in 
support of the appellant's claim for an increased rating, the 
appellant's representative argued that all of his back 
disabilities, including arthritis, laminectomy and 
neurological involvement of the spine, were related to his 
inservice injury.  VA hospitalized the veteran twice in April 
1995, when he underwent electromyography (EMG) and 
computerized tomography (CT) of the lumbar spine.  At his 
June 1995 Board hearing, the appellant's representative 
argued that the back condition should be rated under 
38 C.F.R. § 5293, for intervertebral disc syndrome, as it was 
impossible to dissociate the laminectomy and neurological 
problems from the service-connected lumbosacral strain.

In its December 1996 remand, the Board requested that the 
appellant undergo VA neurological and orthopedic 
examinations.  The VA neurologist was asked to provide an 
opinion as to whether it was at least as likely as not that 
any current neurological disability was related to the 
appellant's service-connected lumbosacral strain.  The VA 
orthopedist was requested to assess the extent of functional 
and industrial development caused by the appellant's service-
connected lumbosacral strain, in light of the results of the 
neurological examination.  In January 1997, the appellant 
underwent VA neurological and orthopedic examinations and 
then underwent reexamination in July 1997.  However, as the 
CAVC indicated, while it could be argued that the VA 
neurological examinations substantially complied with the 
Board's 1996 remand directives, the provided opinions did not 
answer the question as it was posed.  More importantly, the 
VA orthopedic examinations failed to assess the extent of 
functional and industrial impairment caused by the 
appellant's lumbosacral strain, as requested in the Board's 
1996 remand.  Thus, remand for reexamination is required, 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  (Full 
compliance with the instructions contained in a Board remand 
must be carried out to the extent possible.)

Additionally, as noted above, the appellant and his 
representative have raised the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for arthritis of the 
lumbosacral spine, secondary to an inservice injury, and 
entitlement to service connection for intervertebral disc 
disease.  As the CAVC stated, the development of these issues 
could facilitate the assignment of the most appropriate 
diagnostic code for the appellant's service-connected 
disability.

Too, in October 2000, the appellant submitted 76 pages of VA 
medical records and indicated that copies of the records were 
not provided to the RO and that he did not waive 
consideration of this evidence by the RO.  Under the 
provisions of 38 C.F.R. § 20.1304 (1999), the Board must 
refer any evidence not considered by the RO back for initial 
consideration and preparation of a supplemental statement of 
the case, unless this procedural right has been waived by the 
appellant or his representative.  As noted, no such waiver is 
of record in this case.  The appellant also requested that 
additional medical records be requested from the VA medical 
center in Kansas City and Columbia, Missouri, including 
records regarding Pain Management and Mental Health. 

Finally, the Board notes that a September 1976 administrative 
decision from the Social Security Administration (SSA) found 
the veteran eligible for disability benefits as of October 
1975.  A review of the file reveals that a copy of the SSA 
award decision and the records considered by the SSA in 
reaching its determination are not of record.  The Board 
believes it would be helpful to have this information.

Accordingly, in light of all the above, the appellant's claim 
is REMANDED to the RO for the following actions:

1. The appellant be permitted to submit 
or identify any other evidence in 
support of his claim.  Medical 
evidence or opinion regarding his 
service-connected lumbosacral strain 
disability would be helpful.

2. The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file, including all additional medical 
records from the VA medical centers in 
Kansas City and Columbia, Missouri, 
that are not already of record.

3.  The RO should contact the Social 
Security Administration and request 
copies of any decision(s) awarding the 
appellant disability benefits and all 
documents considered in connection 
with the decision(s) granting the 
appellant's claim for disability 
benefits and associate them with this 
file.

4. After the above actions have been 
completed, the RO should schedule the 
appellant for VA neurologic 
examination by a physician who has not 
previously examined him, to determine 
the nature and extent of any 
neurological pathology of the low 
back.  All indicated tests and studies 
should be conducted.  The claims 
folders, including a copy of this 
remand, should be made available to 
the physician for complete review 
prior examination of the appellant and 
the examiner is requested to note on 
the examination report that the 
appellant's claims files were 
reviewed.  The examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not that any 
current neurological disability is 
related to the appellant's service-
connected lumbosacral strain.  A 
complete rationale should be provided 
for any opinions expressed by the 
physician. 

5. Then, the RO should schedule the 
appellant for a VA orthopedic 
examination by a physician who has not 
previously examined him, to determine 
the nature and extent of the 
appellant's service-connected 
lumbosacral strain.  All indicated 
tests and studies should be conducted.  
The claims folders, with a copy of 
this remand, should be made available 
to the physician for complete review 
prior examination of the appellant and 
the examiner is requested to note on 
the examination report that the 
appellant's claims files were 
reviewed.  All tests and studies and 
range of motion should be reported in 
degrees of arc, with an explanation as 
to the normal range of motion of the 
back.  The examiner should elicit all 
of the appellant's subjective 
complaints regarding his lumbosacral 
strain and (a) offer an opinion as to 
whether there is adequate pathology to 
support the level of each complaint.  
(b) The examiner should assess the 
overall functional impairment, if any 
caused by pain.  In addition, (c) the 
examiner should determine whether the 
service-connected lumbosacral strain 
exhibits weakness, fatigability, 
incoordination, or pain on movement 
and, if possible, the determination 
should be expressed in terms of the 
degree of functional loss due to any 
weakened movement, excess 
fatigability, incoordination or pain 
on increased use.  (d) Upon review of 
the examination findings, and in light 
of the results of the above VA 
neurological examination, the 
orthopedist is requested to assess the 
extent of functional and industrial 
impairment caused by the appellant's 
service-connected lumbosacral strain.  
A complete rationale should be 
provided for any opinions expressed.

6. Thereafter, the RO should review the 
VA orthopedic and neurologic 
examination reports to ensure that 
they satisfied the instructions 
contained herein.  If either report is 
not in full compliance, it should be 
returned for an addendum by the 
examiners or for another VA orthopedic 
or neurologic examination.  If the VA 
orthopedic and neurologic examination 
reports are in full compliance with 
the remand instructions, and all other 
necessary development has been 
completed, the RO should then 
adjudicate the issues of whether new 
and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
arthritis of the lumbosacral spine 
secondary to an inservice injury and 
entitlement to service connection for 
intervertebral disc disease.  It 
should also readjudicate the issue of 
entitlement to an increased rating for 
a lumbosacral disability, with 
consideration of all applicable 
diagnostic rating codes, including 
38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, a 
supplemental statement of the case 
should be issued and the appellant and 
his representative afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
on the part of the appellant is required until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


